Title: James Madison to Daniel Drake, 12 January 1835
From: Madison, James
To: Drake, Daniel


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                  Jany. 12. 1835
                            
                        
                        
                        The copy of your "Discourse on the History charac[ter] and prospects of the West", was duly received; and I
                            have read with pleasure, the instructive views taken of its interesting and comprehensive themes Should the youth
                            addressed and their successors follow your advice, and their example be elsewhere, in noting from period to period, the
                            progress and changes of our country under the aspects adverted to, the materials, added to the supplies of the decennial
                            Census improved as that may be, will form a treasure of incalculable value to the Philosopher, the Lawgiver and the
                            Political Economist. Our history short as it is, has already disclosed great errors sanctioned by great names in political
                            Science, and it may be expected to throw new lights on problems, still to be decided.
                        The "Note" at the end of the Discourse, in which the geographical relations of the States are delineated,
                            merits particular attention. Hitherto party observers, and unfriendly prophets, have regarded the Union as too frail to
                            last, and to be split at no distant day into the two great divisions of East and West. It is gratifying to find that the
                            ties of interest are now felt by the latter not less than the former; ties that are daily strengthened by the improvements
                            made by art in the facilities of beneficial intercourse. The positive advantages of the Union would alone endear it to
                            those embraced by it; but it ought to be still more endeared by the consequences of disunion—in the jealousies &
                            collisions of Commerce—in the border wars, pregnant with others, and soon to be engendered by animosities between the
                            slaveholding, and other States—in the higher toned Govts. especially in the Executive branch—in the military
                            establishments provided agst. external danger, but convertible also into instruments of domestic usurpation, in the
                            augmentations of expence, and the abridgement, almost to exclusion of taxes on consumption (the least unacceptable to the
                            people) by the facility of smuggling among communities locally related as would be the case. Add to all these the prospect
                            of entangling alliances with foreign powers multiplying the evils of internal origin. But I am rambling into observations,
                            with proof in the "Discourse" before me that however just they cannot be heeded.
                        With the thanks Sir which I owe to your politeness in favoring me with it I tender my respectful &
                            cordial salutations,
                        
                        
                            
                                J M
                            
                        
                    